 1   TIMOTHY S. LAFFREDI, SBN WI 1055133
     Assistant United States Trustee
 2   JUSTIN C. VALENCIA, SBN NE 25375 | SBN IA AT0012006
     Trial Attorney
 3   UNITED STATES DEPARTMENT OF JUSTICE
     Office of the United States Trustee
 4   2500 Tulare Street, Suite 1401
     Fresno, CA 93721
 5   Telephone:     (559) 487-5002
     Facsimile:     (559) 487-5030
 6   Email: justin.c.valencia@usdoj.gov
 7   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 8
 9                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11    In re                                        )    Case No. 20-40408 CN
                                                   )
12    SENIOR PRO SERVICES, LLC,                    )    Chapter 11
                                                   )
13                                                 )
                            Debtor.                )
14                                                 )
                                                   )
15                                                 )
16
                      AMENDED NOTICE OF SUBSTITUTION OF COUNSEL
17
              PLEASE TAKE NOTICE that the undersigned attorney is hereby substituted as counsel
18
19   of record in place of Terri H. Didion for Tracy Hope Davis, the United States Trustee for Region

20   17. All notices should now be directed to:
21                  Office of the United States Trustee
22                  Attn: Justin C. Valencia
                    2500 Tulare Street, Suite 1401
23                  Fresno, CA 93721
                    Email: justin.c.valencia@usdoj.gov
24
     Dated: May 26, 2020                          TRACY HOPE DAVIS
25
                                                  UNITED STATES TRUSTEE
26
                                                  /s/ Justin C. Valencia
27                                                Trial Attorney for the
                                                  United States Trustee
28



     Notice of Substitution of Counsel
     Case: 20-40408 Doc# 77 Filed: 05/26/20               Entered: 05/26/20 14:27:08     Page 1 of 1
